MAYHAM, P. J.
The appellant relies mainly upon two grounds for a reversal of the conviction: First. That it does not affirmatively appear that the alleged crime was committed within the territorial jurisdiction of the court of sessions of Sullivan county. Second. That the testimony of the prosecutrix is not supported by other evidence, as required by section 286 of the Penal Code. The indictment charges that the offense was committed at the town of Forestburgh, in the county of Sullivan, and while the evidence describes the seduction as occurring near Sand Spring, without specifically showing that that locality is within the limits of Sullivan county, still we think, in the absence of any evidence showing that locality outside of the county limits, or of any question being-made, upon the trial, upon that subject, the court and jury were authorized upon all of the evidence to find it within that county, and that the defendant cannot now, on appeal, without any proof to support his contention, ask a reversal of this conviction on the ground that the evidence fails to show that the crime was committed within the territorial jurisdiction of the trial court. The indictment complied with the provisions of subdivision 4 of section 284 of the Code of Criminal Procedure, by stating that the offense was committed within the county of Sullivan, and the proof, in the absence of any objection or suggestion to the contrary, sustained that allegation. This brings us to the consideration of the second ground urged by the defendant for a reversal of this conviction, viz. was there a sufficient corroboration of the evidence of the prosecutrix to satisfy the requirements of section 286 of the Penal Code? . The corroborating circumstances relied upon by the people consist mainly of the evidence of attentions of the defendant upon the prosecutrix in the character of a suitor. The undisputed evidence shows that their acquaintance commenced in January, 1891, and that his attentions were unremitting from that time until the 7th of June, when it is alleged the offense was ■committed. During that interval, he visited her every Sunday, frequently rode out with her, attended upon her, and escorted her to parties, and to visit her friends, and evinced for her such partiality, by Ms attentions, as to furnish some evidence which the jury had the right to consider as bearing upon the alleged promise of marriage, and, to some extent at least, corroborated the testimony of the prosecutrix upon that subject. This alleged promise -of marriage and seduction, according to the testimony of the prosecutrix, occurred on the 7th of June, 1891, and the adulterous inter■course was repeated, according to her testimony, on the next Sun-May, the 14th day of June, at about the same place, on their re*19turn from Port Jarvis, and defendant continued his visits every Sunday after that, except one, until the 15th of August. During all the summer months of that year he was a constant visitor of the prosecutrix. On the 6th of April, 1892, prosecutrix gave birth to a child, which she alleges was the fruit of the defendant’s intercourse with her. Other circumstances are detailed in the evidence which the jury might properly regard as bearing upon the question of the alleged promise and seduction. There was, therefore, other evidence supporting the testimony of the female seduced, which, if believed by the jury, was clearly sufficient to meet the requirements of section 286 of the Penal Code. The case was, therefore, a proper one for the jury, and there is sufficient evidence to sustain their verdict Some criticism is made by the appellant’s attorney upon the charge of the judge, and while, In some respects, his characterizations may have too plainly reflected his own feelings, there was no legal error in the charge for which this judgment of conviction can be reversed. . Judgment of conviction affirmed.
PUTNAM, J., concurs. HERRICK, J., dissents.